Title: From Benjamin Franklin to Edward and Jane Mecom, 14 September 1752
From: Franklin, Benjamin
To: Mecom, Edward,Mecom, Jane


Dear Brother and Sister
Philada. Sept. 14. 1752, ns.
Benny sail’d from hence this Day two Weeks, and left our Capes the Sunday following. They are seldom above 3 Weeks on the Voyage to Antigua.

That Island is reckoned one of the healthiest in the West Indies. My late Partner there enjoy’d perfect Health for four Years, till he grew careless and got to sitting up late in Taverns, which I have caution’d Benny to avoid, and have given him all other necessary Advice I could think of relating both to his Health and Conduct, and hope for the best.
He will find the Business settled to his Hand, a Newspaper establish’d, no other Printing-house to interfere with him or beat down his Prices, which are much higher than we get on the Continent. He has the Place on the same Terms with his Predecessor, who I understand cleared 5 or 600 Pistoles during the 4 Years he lived there.
I have recommended him to some Gentlemen of Note, for their Patronage and Advice.
Mr. Parker, tho’ he look’d on Benny as one of his best Hands, readily consented to his going on the first Mentioning of it. I told him Benny must make him Satisfaction for his Time. He said he would leave that to be settled by me; and Benny as readily agreed with me to pay Mr. Parker as much as would hire a good Journeyman in his Room. He came handsomely provided with Apparel, and I believe Mr. Parker has in every respect done his Duty by him; and in this Affair has really acted a generous Part; therefore I hope if Benny succeeds in the World he will make Mr. Parker a Return beyond what he has promis’d. I suppose you will not think it amiss to write Mr. and Mrs. Parker a Line or two of Thanks; for notwithstanding some little Misunderstandings, they have on the whole been very kind to Benny.
We have Vessels very frequently going from this Port to Antigua. You have some too from your Port. What Letters you send this way, I’ll take Care to forward.
Antigua is the Seat of Government for all the Leeward Islands, to wit, St. Christophers, Nevis, and Montserrat. Benny will have the Business of all those Islands, there being no other Printer.
After all, having taken care to do what appears to us to be for the best, we must submit to God’s Providence, which orders all things really for the best.
While Benny was here, and since, our Assembly was sitting, which took up my Time, that I could not before write you so fully.
With Love to your Children, I am, Dear Brother and Sister, Your affectionate Brother
B Franklin
